UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4622



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MARVIN KEITT,

                                            Defendant - Appellant.



                            No. 05-4675



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MARVIN KEITT,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-04-231-V; CR-04-230-V)


Submitted:   February 10, 2006            Decided:   March 15, 2006


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Denzil H. Forrester, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In these consolidated cases, Marvin Keitt appeals his

sentence   following      a   guilty    plea   to    two    separate     bills    of

information, the first charging conspiracy to defraud the United

States in violation of 18 U.S.C. § 371 (2000), and the second

charging conspiracy to defraud the United States in violation of 18

U.S.C. § 371 and conspiracy to commit money laundering in violation

of 18 U.S.C. § 1956(h) (2000).          Keitt was sentenced to 41 months’

imprisonment on each count of conspiracy to defraud, to be served

concurrently.    On appeal, his attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), raising as potential

issues whether the Government’s failure to move for downward

departure was prosecutorial misconduct and whether his sentence was

reasonable.    Although advised of his right to do so, Keitt has not

filed a supplemental pro se brief.

           Keitt first claims that his disclosures to the Government

amounted to substantial assistance and thus the Government was

required to move for downward departure.              The Government was not

obligated under its plea agreement to file such a motion, United

States v. Snow, 234 F.3d 187, 190 (4th Cir. 2000), and there is no

indication    that   it   refused      to   make    the    motion    based   on   an

unconstitutional motive such as race or religion.                   Wade v. United

States, 504 U.S. 181, 185-86 (1992).                  Rather, the Government

conceded that Keitt had provided assistance but declined to move


                                       - 3 -
for   downward   departure      after   Keitt    violated   several    of   the

conditions of his release on bond and his bond was revoked.                 See

United States v. David, 58 F.3d 113, 114 (4th Cir. 1995) (upholding

the government’s refusal to make a § 5K1.1 motion where defendant

had provided substantial assistance and then jumped bail prior to

sentencing).     We find the record does not reveal prosecutorial

misconduct.

            Keitt next contends that his sentence was unreasonable.

After the Supreme Court’s decision in United States v. Booker, 125

S. Ct. 738 (2005), a sentencing court is no longer bound by the

range   prescribed   by   the    sentencing      guidelines.     See   United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005) (noting

after Booker, sentencing courts should determine the sentencing

range under the guidelines, consider the other factors under

§ 3553(a), and impose a reasonable sentence within the statutory

maximum).     However,    in    determining      a   sentence   post-Booker,

sentencing courts are still required to calculate and consider the

guideline range prescribed thereby as well as the factors set forth

in 18 U.S.C. § 3553(a) (2000).          Id.

            As stated in Hughes, this court will affirm a post-Booker

sentence if it is both reasonable and within the statutorily

prescribed range.    Id. at 546-47.           This court has further stated

that “while we believe that the appropriate circumstances for

imposing a sentence outside the guideline range will depend on the


                                    - 4 -
facts of individual cases, we have no reason to doubt that most

sentences will continue to fall within the applicable guideline

range.”    United States v. White, 405 F.3d 208, 219 (4th Cir.),

cert. denied, 126 S. Ct. 668 (2005).            We find the district court

properly calculated the guideline range and appropriately treated

the guidelines as advisory.         The court sentenced Keitt only after

considering and examining the sentencing guidelines and the factors

set forth in § 3553(a).        Based on these factors, and because the

court sentenced Keitt within the applicable advisory guideline

range and the statutory maximum, we find that Keitt’s sentence of

41 months of imprisonment is reasonable.

           In accordance with Anders, we have reviewed the entire

record    for   any     meritorious    issues      and     have    found     none.

Accordingly, we affirm Keitt’s convictions and sentences.                  We also

grant the Government’s motion for relief from duty to file a brief.

We deny Appellant’s counsel’s motion to withdraw as counsel.                 This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this   court    for   leave    to    withdraw   from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the


                                     - 5 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 6 -